Citation Nr: 1746591	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a left hamstring tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1987 to October 1987, February 1991 to March 1991, September 2004 to July 2005, and May 2006 to October 2009, as well as additional, unconfirmed periods of active and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 videoconference hearing.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  Hypertension is attributable to service.

2.  The Veteran had a left hamstring tear in service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Residuals of a left hamstring tear were incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, who conducted the Veteran's February 2017 hearing, explained the concept of a claim for service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is a chronic disease for VA compensation purposes.

Hypertension

The Board finds that the evidence of record demonstrates that service connection is warranted for hypertension.

The Board acknowledges that the Veteran's service treatment records do not reflect a diagnosis of hypertension until December 2002.  However, the Board notes that the Veteran's blood pressure met the threshold minimum requirements of 38 C.F.R. § 4.104, Diagnostic Code 7101, to be considered a disability by VA in October 2001.  The Board also points out that the December 2002 diagnosis of hypertension was by history.  As such, the Board finds that the exact date of diagnosis is unknown, and it is reasonable to assume that the Veteran's hypertension had its onset during his active duty or within one year of a period of active duty.

In this regard, the Board notes that a summary of the Veteran's in-service treatment reflects that a history of elevated blood pressure without a diagnosis of hypertension was first noted in October 1991, which was within one year of the Veteran's February 1991 to March 1991 period of active duty.  Moreover, the Board notes that, during subsequent periods of service, his treatment records described the Veteran's blood pressure as increased, elevated, and high, in addition to showing a diagnosis of hypertension.  The Board also points out that the Veteran's service treatment records for his subsequent periods of active duty reflect that the Veteran was evaluated for his hypertension during his September 2004 to July 2005 period of service and his May 2006 to October 2009 period of service.    

For the foregoing reasons, the Board finds that entitlement to service connection for hypertension is warranted.  38 C.F.R. § 3.303 (2016).

Left Hamstring Tear

The Board finds that the evidence of record demonstrates service connection for residuals of a left hamstring tear is warranted.  

The Veteran's service treatment records reflect that the Veteran tore his left hamstring in October 2004 and was given a physical profile; the Veteran reported that he reinjured his left hamstring in December 2004 when he returned to physical training.  Service treatment records also reflect that the Veteran was treated in March 2005 for status-post hamstring strain and in June 2005 for a left hip strain at the left hamstring insertion.  At his February 2011 VA examination, the Veteran reported experiencing pain in the left hamstring and cramping; he denied experiencing swelling.  

The Board acknowledges that the February 2011 VA examiner did not find any abnormalities of the left hamstring "at [that] time."  However, the VA examiner made no findings as to whether the Veteran had any residuals as a result of the left hamstring tear, only that the Veteran did not have physical abnormality.  Additionally, the Board finds that the Veteran's reports of and treatment for chronic pain and cramping since the 2004 left hamstring injury are credible.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran has residuals of a left hamstring tear that are related to his service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for residuals of a left hamstring tear is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for residuals of a left hamstring tear is granted.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


